                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                   Case Number:

ERIKA CAMARENO,
     Plaintiff,

vs.

TELEMUNDO NETWORK GROUP, LLC and
NBCUNIVERSAL MEDIA, LLC
    Defendants.
                               /

        ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       Erika Camareno, (hereinafter “Plaintiff”), complains of Telemundo Network Group, LLC

and NBCUniversal Media, LLC (hereinafter “Telemundo” or “Defendants”) and for cause of

action would show the Court as follows:


                                        INTRODUCTION

1.     Plaintiff demands a jury trial in this case as to any and all issues triable to a jury.

2.     Plaintiff files this Complaint and complains of sex discrimination as well as retaliation

       under Title VII of the Civil Rights Act of 1964, as amended.

3.     Plaintiff files this Complaint and complains of age discrimination under the Age

       Discrimination in Employment Act of 1967.

4.     This action seeks compensatory and punitive damages, plus lost wages (past, present, and

       future), attorney’s fees, emotional distress and mental anguish, taxable court costs, pre-

       judgment and post-judgment interest.




                                                  1
                                           PARTIES

5.    Plaintiff, Erika Camareno is a resident of Puerto Rico, a U.S. territory.

6.    Defendant Telemundo Network Group, LLC is a Delaware corporation authorized to do

      business in the state of Florida and process may be served by mail or in person on its

      registered agent, CT Corporation System, 1200 South Pine Island Road, Plantation, Florida

      33324.

7.    Defendant NBCUniversal Media is a Delaware corporation authorized to do business in

      the state of Florida and process may be served by mail or in person on its registered agent,

      CT Corporation System, 1200 South Pine Island Road, Plantation, Florida 33324.

                                            VENUE

8.    Venue is appropriate in the United States District Court for the Southern District of

      Florida—Miami Division in that Defendant Telemundo Network Group, LLC is

      headquartered in Miami, Florida at 1 Telemundo Way, Miami, Florida, 33182. Venue is

      appropriate in the judicial district in which the employment records relevant to the facts of

      this case are maintained and administered. 42 U.S.C.§2000e-5(f)(3).


                                       JURISDICTION

9.    This Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1331 (federal

      question jurisdiction) under the Civil Rights Act of 1964, as amended, and the Age

      Discrimination in Employment Act of 1967.

10.   The unlawful employment practices were committed within the jurisdiction of this Court.


                               PROCEDURAL REQUISITES




                                                2
11.   All conditions precedent to the filing of this action have been met by Plaintiff in that she

      has filed a timely complaint with the Equal Employment Opportunity Commission

      (“EEOC”) and has received a right-to-sue letter from said agency to pursue her claims.

12.   Plaintiff filed a Charge of Discrimination against Defendant with the EEOC on or about

      September 4, 2018.

13.   Plaintiff was issued a Notice of Right to Sue letter from the EEOC, entitling her to file suit

      on her claims of discrimination based on sex, age and retaliation on or about December 31,

      2019.

14.   The filing of this lawsuit has been accomplished within ninety (90) days of Plaintiff’s

      receipt of notice from the EEOC.


                                            FACTS

15.   Plaintiff is a female individual over the age of 40 and was over the age of 40 at all times

      relevant to this lawsuit.

16.   Plaintiff began working for Defendants in 2016, as a news producer for Telemundo

      Houston (KTMD—Channel 47).

17.   At the time of Plaintiff’s termination, Plaintiff’s specific duties included producing the 4

      PM news broadcast and also producing a breaking news segments that occurred prior to 4

      PM.

18.   Plaintiff, as part of her Telemundo broadcast team, was awarded a Lone Star Emmy in

      2017 for their breaking news work.

19.   Plaintiff’s direct supervisor was Jerry Vazquez, the news director.

20.   Jerry Vazquez (“Vazquez”), constantly displayed animosity towards Plaintiff, despite

      Plaintiff’s excellent on the job performance.



                                                3
21.   Vazquez constantly yelled at Plaintiff, criticized Plaintiff and treated her differently than

      the men that he supervised. He singled Plaintiff out in the post newscast meetings to make

      humiliating and mocking comments just because Plaintiff is an older female.

22.   Vazquez engaged in a pattern of demeaning women. He constantly yelled and berated the

      women that he supervised. Several women quit just to get away from Mr. Vazquez,

      including a news producer named Amy Alvarez. She resigned specifically to escape

      Vazquez’s harassment.

23.   Plaintiff performed her job to the best of her ability while navigating Vazquez’s

      harassment.

24.   However, Mr. Vazquez’s harassment of Plaintiff worsened in 2017.

25.   Plaintiff had accrued four weeks of vacation time and requested two weeks’ vacation to

      take her daughter to Europe to celebrate her 15th birthday.

26.   Vazquez refused and claimed that it was “his policy” to only let his subordinates take one

      week of vacation at a time.

27.   However, Vasquez let men and younger workers take two weeks off consecutively.

28.   The ongoing harassment, disparate treatment and the denial of this important vacation

      finally led Plaintiff to complain to the station manager, Tony Canales, in November 2017.

29.   Afterwards, Vazquez’s harassment worsened.

30.   Vazquez accused Plaintiff of failing to do her job and gave Plaintiff a 2 out 4 on her March

      2018 performance review.

31.   In a conversation after the review, Vazquez said he knew that Plaintiff complained about

      sex discrimination to Mr. Canales.

32.   He subsequently gave Plaintiff increasing warnings. Plaintiff was given an “Observation




                                               4
      and Alert” letter regarding alleged “performance issues” and was placed on probation.

33.   Then in May 2017, Plaintiff was given a “Final Warning.”

34.   Plaintiff was subsequently terminated on June 29, 2018. Plaintiff was terminated because

      of Plaintiff’s sex, age and in retaliation for Plaintiff’s complaints about her supervisor’s

      sexist and ageist behavior.

                                           COUNT I

                DISCRIMINATION BASED ON SEX UNDER TITLE VII

35.   Plaintiff re-alleges and incorporates into count one paragraphs 1-34.

36.   Defendants, by and through its agents and employees, especially Jerry Vazquez

      intentionally engaged in the aforementioned practices, policies, customs and usages made

      unlawful by Title VII, because of sex.

37.   Defendants, acting by and through its employees, maintained a policy of sex

      discrimination, in violation of the foregoing statutes against Plaintiff.

38.   If Plaintiff was not female, she would not have been terminated.

                                           COUNT II

               DISCRIMINATION BASED ON AGE UNDER THE ADEA

39.   Plaintiff re-alleges and incorporates into count two paragraphs 1-34.

40.   Defendants, by and through its agents and employees, especially Jerry Vazquez

      intentionally engaged in the aforementioned practices, policies, customs and usages made

      unlawful by the ADEA, because of age.

41.   Defendants, acting by and through its employees, maintained a policy of age

      discrimination, in violation of the foregoing statutes against Plaintiff.

42.   If Plaintiff was not female, she would not have been terminated.




                                                5
                                           COUNT III

                    TERMINATION ON THE BASIS OF RETALIATION

43.   Plaintiff re-alleges and incorporates into count three paragraphs 1-34.

44.   Defendants, by and through its agents and employees, especially Jerry Vasquez

      intentionally engaged in the aforementioned practices, policies, customs and usages made

      unlawful by Title VII and the ADEA, because of its retaliation against Plaintiff for

      complaints of sex and age discrimination.

45.   Defendants, acting by and through its employees, maintained a policy of retaliation, in

      violation of the foregoing statutes against Plaintiff.

46.   If Plaintiff had not complained of sex and age discrimination, she would not have been

      terminated.

                                           DAMAGES

47.   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered loss of

      wages, both in the past, present, and future, as well as compensatory damages, including

      but not limited to emotional distress.


                                  EXEMPLARY DAMAGES

48.   Defendants’ actions were intentional, willful, harsh, oppressive, reckless and malicious,

      and as a further and proximate cause, Plaintiff has suffered severe emotional distress, pain

      and suffering. The wrongs done by Defendants were aggravated by their willfulness,

      wantonness and maliciousness for which the law allows the imposition of exemplary

      damages. Plaintiff, therefore, seeks exemplary damages in a sum to be determined by the

      trier of fact to serve as punishment to deter Defendants from such conduct in similar

      situations.



                                                 6
                                 LIQUIDATED DAMAGES

49.   Defendants’ actions were intentional, willful, harsh, oppressive, and malicious. The

      wrongs done by the Defendants were aggravated by the kind of willfulness, wantonness

      and malice for which the law allows the imposition of exemplary damages. Plaintiff,

      therefore, seeks exemplary damages in a sum to be determined by the trier of fact to serve

      as punishment to deter Defendants from such conduct in similar situations.

                                     ATTORNEY’S FEES

50.   Defendants’ actions and conduct as described herein and the resulting damage and loss to

      Plaintiff have necessitated Plaintiff’s retaining the services of COANE AND

      ASSOCIATES, PLLC, in order to initiate this proceeding. Plaintiff seeks recovery of

      reasonable and necessary attorney’s fees.


                                       JURY DEMAND

51.   Plaintiff hereby makes her request for a jury trial.


                                   INJUNCTIVE RELIEF

52.   Plaintiff seeks injunctive relief requiring Defendants to take affirmative and effective steps

      to remove and otherwise discipline managers who have failed to comply with the ADEA

      and Title VII and who violate Federal statutory protection against discrimination.

53.   Plaintiff seeks injunctive relief requiring Defendants to take specific actions designed,

      implemented, and confirmed by qualified non-government consultants to ensure that all

      supervisory employees are adequately trained to identify, investigate, and stop situations

      and complaints. Such specific actions include, but are not limited to:

                  i. allocation of significant funding and trained staff to implement all changes

                     within two years;


                                                7
                 ii. discipline managers who have violated the companies’ policies and failed

                      to meet their legal responsibility to promptly investigate complaints and to

                      take effective action to stop and deter prohibited personnel practices against

                      employees;

                iii. establishing and strictly measuring EEO compliance as a critical element in

                      every manager’s performance standards;

                iv. creating a process for the prompt investigation of harassment and reprisal

                      complaints separate from the agency’s process;

                 v. mandatory and effective training for all employees and managers on

                      discrimination and retaliation issues, investigations and appropriate

                      corrective actions; and

                vi. reinstatement of Plaintiff.




                                           PRAYER

54.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendants

      be cited to appear and answer, and that on final hearing of this cause, Plaintiff has the

      following relief:

      a. Back Pay;

      b. Pre-Judgment Interest on Back Pay;

      c. Front Pay;

      d. Compensatory Damages, including but not limited to emotional distress;

      e. Liquidated Damages

      f. Punitive Damages;



                                                8
       g. Injunctive and Affirmative Relief;

       h. Attorney’s Fees and Costs;

       i. Such other and further relief, at law or in equity, general or special, to which Plaintiff

           may show she is justly entitled.



Date: March 27, 2020                          Respectfully submitted,
                                              COANE AND ASSOCIATES, PLLC
                                              By: /s/Arthur Mandel
                                              Arthur Mandel
                                              FL Bar # 22753
                                              Email: arthur.mandel@coane.com
                                              1250 E. Hallandale Beach Blvd. Ste. 303
                                              Hallandale Beach, Florida 33009
                                              Phone: (305) 538-6800
                                              Fax: (866) 647-8296
                                              ATTORNEY FOR PLAINTIFF


OF COUNSEL:
Bruce A. Coane
Texas Bar No. 04423600
COANE AND ASSOCIATES, PLLC
5177 Richmond Ave., Suite 770
Houston, TX 77056
Tel: 713-850-0066
Fax: 713-850-8528

Matthew Swiger
Texas Bar No. 24088495
COANE AND ASSOCIATES, PLLC
5177 Richmond Ave., Suite 770
Houston, TX 77056
Tel: 713-850-0066
Fax: 713-850-8528




                                                 9
